Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michele V. Frank on 05/19/2021.

The application has been amended as follows: 
IN THE CLAIMS:
	1. (Currently Amended) A device for processing and treating chocolate, the device comprising
	 a container having a processing interior that includes a cylindrical wall and an outwardly arched and inclined bottom, such that the cylindrical wall is inclined along the bottom with respect to 
	 a stirring means arranged within the container, the stirring means comprising at least one stirring arm that is rotatable about the center axis, while projecting from the center in at least a radial direction and 
	a conching tool positioned at or near the bottom of the container, the conching tool being rotatable around a rotary axis,
	 the conching tool comprising a rotatable blade and a motor configured to rotate the blade faster than the at least one stirring arm during operation of the device.  

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-14, 16-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are directed to the art of cocoa and chocolate conching devices in particular of the type a container having a processing interior that includes a cylindrical wall and an outwardly arched and inclined bottom, such that the cylindrical wall is inclined along the bottom with respect to a vertical, center axis of the container;  a stirring means arranged within the container, the stirring means comprising at least one stirring arm that is rotatable about the center axis, while projecting from the center in at least a radial direction and a conching tool positioned at or near the bottom of the container, the conching tool being rotatable around a rotary axis. 
A search of the prior art has found examples of known conching devices as evidenced by the closest prior art to Toilie. A search of the prior art has found a consideration of the working energy imparted by the working elements of a horizontal rotary conching device (fig 4) during the conching process as evidenced by Capodieci (US 5200220).

    PNG
    media_image1.png
    394
    737
    media_image1.png
    Greyscale

The instant claims define over the prior art in that the prior art fails to show or render obvious either alone or in combination to modify the conching art devices comprising a container having a processing interior that includes a cylindrical wall and an outwardly arched and inclined bottom, such that the cylindrical wall is inclined along the bottom with respect to .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774